DETAILED ACTION
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 multiple times recites the limitation “may be” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Matsuyama et al. (U.S. Patent Application Publication 2016/0108315 A1 or U.S. Patent 10,059,877) in view of (U.S. Patent Application Publication 2017/0003418 A1), (JP 2009-300698 A) and (JP 2002-122737 A). 
With regard to the limitations of claims 1-2 and 5-10, Matsuyama discloses a reverse wavelength dispersing polymerizable liquid crystal composition to be used for a phase-difference layer of a phase-difference film (paragraphs [0002], [0043] - [0058], and [0107] - [0227]). The polymerizable liquid crystal composition corresponds to any of the general formulae (1)-(7) in instant claim 1, and the polymerizable group of the composition is expressed by any of the general formulae (P-l) - (P-20) in instant claim 2.
With regard to the limitations of claims 3-4, Matsuyama discloses in the optically anisotropic layer it is preferable for the orientation of the long axes of the molecules of the liquid crystal compound to be fixed in a nematic phase or smectic phase, the details of which will be described later. It is more preferable for the orientation of the long axes of the molecules of the liquid crystal compound of the present disclosure to be fixed in the smectic phase. The liquid crystal compound of the disclosure exhibits a smectic phase and/or a nematic phase in the long axes of the molecules are oriented and oriented, and it is further possible to form a chiral nematic phase by the use of a chiral agent. It is preferable for the optically anisotropic layer used for optical compensation to 
With regard to the limitations of claim 5, Matsuyama discloses that if a homogenously oriented optically anisotropic layer is laminated onto a linear polarizer as an optically anisotropic layer 130, it is preferable for the angle formed by the slow axis of the optically anisotropic layer and the absorption axis of the straight polarizer to be within a range from 450 to 900, which is within the claimed range (paragraph [0145]).
With regard to the limitations of claim 6, Matsuyama discloses that the oriented state includes both the types of liquid crystal phases such as a nematic phase and a smectic phase, and the orientations of liquid crystal molecules necessary for display, such as twisted alignment, hybrid alignment, homeotropic orientation, and homogeneous orientation. The former is generally controlled by phase transition due to a change in temperature or pressure, the latter is generally controlled by orientation treatment (paragraph [0109]).
With regard to the limitations of claim 8, Matsuyama discloses that the display device is equipped with the polarizing plate (paragraph [0022], claim 10). The polarizing plate comprises a laminate, in which the resin film is a polarizer (paragraph [0021], claim 9).
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Matsuyama et al. (U.S. Patent Application Publication 2016/0108315 A1 or U.S. Patent 10,059,877) as applied to claims 1-6 and 8 above and further in view of Uchiyama et al. (U.S. Patent 6,565,974).

With regard to the limitations of claims 7 and 9-10, Matsuyama discloses that the polarizing plate comprises a laminate, in which the resin film is a polarizer (paragraph [0021], claim 9), but Matsuyama does not disclose an elliptically polarizing plate, a display device comprising the polarizing plate, and an organic light-emitting display device comprising the polarizing plate.   
Uchiyama discloses a retardation film, characterized in that said retardation film is a single oriented film, the retardation at wavelengths of 450 nm and 550 nm of said retardation film satisfies the following formulae (1) and/or (2), and the water absorption of said retardation film is no greater than 1%: 
   R(450)/R(550)<1 (1) 
   K(450)/K(550)<1 (2) 
   	where R(450) and R(550) represent the in-plane retardation of the oriented polymer film at wavelengths of 450 nm and 550 nm, respectively, and 450 nm and 550 nm, respectively, and K(450) and K(550) are the values calculated by K=[(nx + ny)/2]x d (where nx, ny and nz represent the three-dimensional refractive indexes of the oriented polymer film as the refractive indexes in the direction of the x-axis, y-axis and z-axis, respectively, and d represents the thickness of the film) for the oriented polymer film at a wavelength of 450 nm an 550 nm, respectively (claim 1). 
Uchiyama discloses a retardation film having a smaller retardation value at a shorter wavelength at a measuring wavelength of 400-700 nm, that is used in optical elements of liquid crystal display devices, anti-glare films, optical recording devices and 
Uchiyama exemplifies that the film formed according to Example 1 was placed on a reflective polarizing plate comprising cholesteric liquid crystals, and the tint was evaluated with the construction: commercially available backlight/cholesteric liquid crystal layer/film of Example 1/polarizing plate. The film of Example 1 functions as a ƛ/4 plate. The angle between the retardation axis of the film and the polarization axis was 450. The light emitted from the polarizing plate was white with little coloration (example 14, col. 29, lines 7-16).
Both references are analogous arts because they are from the same field of endeavor concerning new retardation films.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ a retardation film of Matsuyama for use in optical elements of liquid crystal display devices, anti-glare films, optical recording devices and the like, and to circular polarizing plates, elliptical polarizing plates, liquid crystal display devices and other optical devices as taught by Uchiyama with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 7 and 9-10.
The following references are considered pertinent to the Applicant disclosure include of Yamamoto et al. (U.S. Patent Application Publication 2017/0003418 A1), Sato et al. (JP 2009-300698 A) and Emori et al. (JP 2002-122737 A) are shown on the Notice of References Cited Form (PTO-892). 
Yamamoto discloses a reverse-wavelength-dispersing polymerizable liquid-crystal composition to be used for a phase-difference layer of a phase-difference film applied to a liquid-crystal display (paragraphs [0001], [0002], [0047] - [0119], [0173] - [0202]). The polymerizable liquid crystal composition described by Yamamoto corresponds to any of the general formulae (1)-(7) in claim 1, and the polymerizable group of the composition is expressed by any of the general formulae (P-l)-(P-20) in claim 2. 
Yamamoto does not explicitly indicate the orientation of a polymerizable liquid-crystal composition used for a phase-difference layer. However, Yamamoto suggests a hybrid orientation as an oriented state (paragraphs [0167] and [0171]), and the feature of hybrid-orienting a liquid-crystal composition used for a phase-difference film is commonly used. A polymerizable chiral compound is commonly used as a chiral compound to be added to a polymerizable liquid-crystal composition used for a phase-difference film (paragraph [0132]).
Sato discloses a composition for forming nematic hybrid orientated liquid crystal layer containing polymeric liquid crystal compound (100 mass parts) and hydrolyzate of alkoxysilane compound (1-12 mass parts) is coated on an orientated base film, and a polymeric liquid crystal layer having thickness of 0.6-3 mu m is formed. The liquid crystal layer is heated at temperature more than glass transition temperature of liquid 
Emori discloses a method for manufacturing the optically anisotropic body is characterized by adding about 0.5-3 weight parts of fluorine group surface active agents to 100 weight parts of UV hardening or thermosetting type liquid crystalline compounds after applying the solution of the crystalline compound to the surface of a substrate. The solvent of the liquid is then removed and hybrid orientation of the crystalline compound is performed (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764